Citation Nr: 1435442	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from August 1978 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the St. Louis, Missouri, Regional Office (RO). 

The Veteran filed a timely notice of disagreement with a June 2011 decision denying service connection for a dental disability.  In April 2012 the RO granted service connection for dental treatment purposes and issued an April 2012 Statement of the Case (SOC) continuing the denial of service connection for the dental disability for compensation purposes.  To date the Veteran has not expressed any desire to perfect appeal related to the April 2012 SOC and this matter is not properly within the Board's jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2010 and August 2011 VA examination opinions are not adequate.  The July 2010 examination opinion appears to rely largely, if not entirely, on the fact that the Veteran sustained an injury to lumbar spine and head.  However, the medical evidence reflects that the Veteran injuries were limited to his head and cervical spine.  The August 2011 VA examiner does not reflect adequate consideration and analysis of the Veteran's lay statements or provide a clear rationale for the provided opinion.  The appeal is remanded to obtain an adequate examination opinion.  

Relevant VA treatment records dated since April 2010 are not of record.  Efforts to obtain these records must be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back and hips, dated since April 2010.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination(s) with an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner(s) must respond to the following:

(A)  Diagnose all low back and hip pathology present, if any.

(B)  As to each diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; 

(ii) is related to military service, including noted weight control issues;  

(iii) was caused by any service-connected disabilities, specifically considering right and left knee disabilities; and

(iv) was aggravated beyond its natural progression by any service-connected disabilities, specifically considering right and left knee disabilities.

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, service treatment record, a June 18, 2003 private Emergency Room treatment record, records generated in connection with the Veteran's Workers' Compensation claim, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.   

 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



